Napton, J.,
delivered the opinion of the Court.
This indictment charged that the defendant, on, &c., at, &c., “ being then and there a negro slave, a certain negro woman slave, named Mary, which said slave Mary, then and there belonging to one W. S. S., unlawfully and feloniously did abduct and entice away from her master, the said W. S. S., contrary,” &c.
The second count charged, that the defendant, at, &c., on, &c., “being then and there a free negro, a certain negro woman slave, named Mary, then and there belonging to one W. S. S., unlawfully and feloniously did abduct and entice away from her master, the said W. S. S., contrary,” &c.
This indictment was quashed, on motion of the defendant.
Both counts of this indictment are clearly defective, as neither charges that the slave was taken out of the State, nor the intent with which the act was done. The remarks made in the previous case between the same parties, will however apply to the manner in which the question of sufficiency was raised.
Judgment affirmed.